Title: From John Adams to Thomas Dawes, 9 March 1821
From: Adams, John
To: Dawes, Thomas



Dear Sir
Montezillo March 9th 1821

Though I cannot boast aurium occulis cumque vigor integis yet I have been able to read, & to hear last night & this morning the comforts of old age, which you have so kindly Sent me, and which discovers good sense, great taste, & a good heart in Sir Thos Barnard the author—This work has been the more agreable to one, because it is a Commentary, a paraphrase, and an Immitation of Tullys divine treatise on old age—Which with the Dream of Scipio have been my delightful vade mecum for several years—the latter has led me many a weary jaunt through the regions of the first Stars, where one may wander for ever, without being able to conceal, or immagine, or conjecture any end.
We may well say the author of them is infinite power, for the work itself seems to be infinite—I cannot but wish that Cicero had been acquainted with The Telescopes of Henshall, and the Discourses made by them. If he had been, how much more sublime, eloquent, & divine would have been his reflections? & what would he have been thought of Sir Isaac Newton’s Theories of light
If I were to let my heart, & Immagination loose in writing to you—you would throw away my letter with impatience—I will however detain you upon the Subject  of Bible Society—and without expressing either admiration, approbation, or contempt of them at present—I will hint a wish that similar societies in India, China, & Persia with equal dissenterest, generosity and zeal would transmit us Translations of their sacred Books into English, French, German, Italian & Spanish, that we might be able to form a correct Judgement of the Religion, morality, Philosophy, and History of those ancient Nations and be able to compare them with the Christian—that we might be able to see the infinite superiority of the latter With my thanks for the favor you have done me I remain / your Sincere Friend, / And Humble Servant 
John Adams